Case 3:16-cv-08833-FLW-TJB Document 30 Filed 11/19/18 Page 1 of 9 PageID: 170



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
_________________________________________
JEFFERY PERRY THOMAS,                     :
                                          :
            Plaintiff,                    :  Civ. No. 16-8833 (FLW) (TJB)
      v.                                  :

I.R. POGORZELSKI et al.,                  :                  OPINION
                                          :
            Defendants.                   :
_________________________________________ :




FREDA L. WOLFSON, U.S.D.J.

                                     I.      INTRODUCTION

       Plaintiff, Jeffery 1 Perry Thomas (“Thomas” or “Plaintiff”), is a state prisoner presently

incarcerated at the Central Reception and Assignment Facility, in Trenton, New Jersey. Thomas

is proceeding pro se with a Complaint alleging claims for civil-rights violations, under 42 U.S.C.

§ 1983. (Compl., ECF No. 1.) Presently before the Court is a motion by the named defendants,

New Jersey State Troopers I.R. Pogorzelski (“Pogorzelski”) and R. Diaz (“Diaz”) (collectively,

“the Trooper Defendants”), for summary judgment pursuant to Federal Rule of Civil Procedure

56. (Mot., ECF No. 22.) For the following reasons, the motion is GRANTED.




1
  The Complaint consistently spells Plaintiff’s first name as “Jeffery,” (see Compl., ECF No. 1),
but other sources spell his first name as “Jeffrey.” It is unclear which spelling is correct.
Case 3:16-cv-08833-FLW-TJB Document 30 Filed 11/19/18 Page 2 of 9 PageID: 171



                                      II.     BACKGROUND

       A. Underlying Facts 2

       On May 14, 2015, officers participating in a program known as the Targeted Integrated

Deployment Effort (“T.I.D.E.”), including the Trooper Defendants, received information that

Thomas was in possession of a concealed handgun. (Def.’s Statement of Undisputed Material

Facts, ECF No. 22-2, ¶¶ 7–8.) The Trooper Defendants encountered Thomas and, upon frisking

him, discovered that he possessed heroin and a loaded handgun. (Id. ¶ 8.) The Trooper

Defendants arrested Thomas, noting that, although he claimed to have been struck with a brick

earlier that day, he showed no visible signs of injury. (Id. ¶¶ 8–11.) Thomas was handcuffed to

a bench at a police station, but managed to slip out of the handcuffs and escape. (Id. ¶ 13.)

       Later the same day, Detectives Tuccillo and Udijohn, from the Mercer County Sheriff’s

Office (“MCSO”) found Thomas outside of Big E’s Liquor Store and attempted to arrest him

again. (Id. ¶¶ 13–15.) Thomas apparently resisted, and those detectives used force to effect the

arrest, resulting in Thomas sustaining a bloody nose. (Id. ¶¶ 15–17.)

       B. Procedural History

       On November 29, 2016, Thomas, acting pro se, filed a Complaint claiming that the

actions of the Trooper Defendants and various John Doe defendants violated his constitutional

rights under 42 U.S.C. § 1983. (ECF No. 1.) Specifically, the Complaint alleged that, at 9:45

p.m., outside Big E’s Liquor Store, Thomas was approached by the Trooper Defendants and the

Doe defendants “and was immediately struck in the head with a blunt object and slammed to the



2
  The Trooper Defendants’ motion includes, as required by Local Civil Rule 56.1, a Statement
of Undisputed Material Facts, including citations to related exhibits. (ECF No. 22-2.) As
Thomas filed no Responsive Statement of Material Facts, the facts recited in the Trooper
Defendants’ statement are deemed undisputed. See L. Civ. R. 56.1(a).


                                                 2
Case 3:16-cv-08833-FLW-TJB Document 30 Filed 11/19/18 Page 3 of 9 PageID: 172



ground with such force it knocked me unconscious.” (Id. ¶ 6(4).) The Complaint alleged that,

once he was on the ground, “defendant’s [sic] began punching and kicking [him],” that they

handcuffed and shackled him, and that they ”then began beating and kicking me to my head,

body, torso, legs and my entire body.” (Id.) The Complaint contends that Thomas “was beaten

to the point of unconsciousness and blood coming my [sic] mouth and out my ears” and that he

was “beat by all defendants with closed fist and steal [sic] toe boots.” (Id. ¶¶ 6(4)–(5).)

       The Complaint alleged that, while Thomas was being transported to the police station,

Diaz told him “that if there was no witnesses he would made [sic] sure that I was beat to death.”

(Id. ¶ 6(6).) It further asserted that Thomas “repeatedly asked the defendants for medical

attention, which was denied.” (Id. ¶ 6(7).) The complaint recounts that Thomas did not receive

medical treatment “until he was taken to the Trenton Police Station for processing.” (Id. ¶ 6(8).)

The Complaint alleges that Thomas thereafter spent at least a week in the Helen Fuld Medical

Center, and then five months in the medical unit of the Mercer County Correctional Center. (Id.

¶¶ 6(9)–(10).)

       The Complaint impleaded the defendants in both official and individual capacities. (Id. ¶

6(14).) It sought declaratory judgment, various forms of damages, prejudgment interest,

attorney’s fees and costs, and a permanent injunction against future harm. (See id. ¶ 7.)

       Upon an initial screening of the Complaint, under 28 U.S.C. § 1915(e)(2)(B), the Court

dismissed with prejudice the claims seeking damages from the defendants in their official

capacities. (See Mem. & Order, ECF No. 8, ¶ 3.) Otherwise, the Court construed the Complaint

as asserting federal constitutional claims 3 for excessive force, denial of medical care, and failure

to intervene, and it permitted these claims to proceed. (Id. ¶ 2.)


3
 The Court specifically did not find the Complaint to assert any claims under state law. (ECF
No. 8 ¶ 2 n.2.)

                                                  3
Case 3:16-cv-08833-FLW-TJB Document 30 Filed 11/19/18 Page 4 of 9 PageID: 173



       The Trooper Defendants answered the Complaint on September 11, 2017. (Ans., ECF

No. 14.) Magistrate Judge Tonianne J. Bongiovanni issued an order requiring the completion of

all discovery by January 12, 2018, and the filing of any dispositive motions no later than

February 23, 2018. (Order (Sept. 12, 2017), ECF No. 15.) The deadline for completing

discovery was subsequently extended to March 12, 2018. (Letter Order (Dec. 18, 2017), ECF

No. 19.) After gaining additional time to take Thomas’s deposition, the Trooper Defendants

ultimately elected not to depose him and, instead, to move for summary judgment. (See Letter

Order (Mar. 19, 2018), ECF No. 21.)

                     III.    THE MOTION FOR SUMMARY JUDGMENT

       The Trooper Defendants now seek summary judgment as to all claims, primarily on the

basis that they were not present for the second arrest, when Thomas alleges he was subjected to

excessive force and denied medical treatment. (ECF No. 22.) Thomas opposes the motion. 4

(Mot. Opposing, ECF No. 27.)

    A. Summary Judgment Standard

       Federal Rule of Civil Procedure 56 permits a court to award a party summary judgment

only if “the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is genuine

if supported by evidence such that a reasonable jury could return a verdict in the non-movant's

favor. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 251–52 (1986); Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Kaucher v. County of Bucks, 455

F.3d 418, 422–23 (3d Cir. 2006). A fact is material if, under the governing substantive law, a

dispute about the fact might affect the outcome of the suit. See Anderson, 477 U.S. at 248;


4
  For the sake of clarity, the parties’ arguments as to summary judgment are discussed in
conjunction with the analysis below.

                                                 4
Case 3:16-cv-08833-FLW-TJB Document 30 Filed 11/19/18 Page 5 of 9 PageID: 174



Kaucher, 455 F.3d at 423. In determining whether a genuine dispute of material fact exists, the

court must view the facts and all reasonable inferences drawn from those facts “in the light most

favorable to the [non-movant].” Matsushita, 475 U.S. at 587.

       A movant for summary judgment “bears the initial responsibility of informing the district

court of the basis for its motion.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). While a

defendant moving for summary judgment must support assertions by “citing to particular parts of

materials in the record,” Fed. R. Civ. P. 56(c)(1)(A), the movant is not required to “support its

motion with affidavits or other similar materials negating the opponent’s claim,” Celotex Corp.,

477 U.S. at 323. Instead, “the burden on the moving party may be discharged by ‘showing’—

that is, pointing out to the district court—that there is an absence of evidence to support the

nonmoving party’s case.” Id. at 325. If the movant has shown an absence of material factual

dispute, the non-movant then bears the burden to “designate specific facts showing that there is a

genuine issue for trial.” Id. at 324 (internal quotation marks omitted). Moreover, the non-

movant may not rest upon the mere allegations or denials of the pleadings. Id. at 324;

Maidenbaum v. Bally's Park Place, Inc., 870 F. Supp. 1254, 1258 (D.N.J. 1994), aff’d 67 F.3d

291 (3d Cir. 1995). The non-movant must “do more than simply show that there is some

metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. A mere “scintilla of

evidence . . . will be insufficient.” Anderson, 477 U.S. at 252.

       Local Civil Rule 56.1 requires that a motion seeking summary judgment include a

statement of material facts not in dispute, and that an opponent of summary judgment shall file

“a responsive statement of material facts, addressing each paragraph of the movant’s statement,

indicating agreement or disagreement and, if not agreed, stating each material fact in dispute and

citing to the affidavits and other documents submitted in connection with the motion.” L. Civ. R.



                                                  5
Case 3:16-cv-08833-FLW-TJB Document 30 Filed 11/19/18 Page 6 of 9 PageID: 175



56.1(a). The rule further provides that “any material fact not disputed shall be deemed

undisputed for purposes of the summary judgment motion.” Id. Although a motion for summary

judgment may not be granted by default, merely because it goes unopposed, Anchorage Assocs.

v. V.I. Bd. of Tax Review, 922 F.2d 168, 175 (3d Cir. 1990), the motion may be granted if the

undisputed facts warrant judgment as a matter of law, Miller v. Ashcroft, 76 F. App’x 457, 462

(3d Cir. 2003); Houston v. Twp. of Randolph, 934 F. Supp. 2d 711, 723 (D.N.J. 2013), aff’d 559

F. App’x 139 (3d Cir. 2014).

   B. Analysis

       The Trooper Defendants contend that they were not present for Thomas’s arrest outside

of Big E’s Liquor Store, when Thomas alleges he was subjected to excessive force and after

which he claims he was denied medical treatment. The Trooper Defendants have submitted a

Statement of Undisputed Material Facts that includes citations to relevant exhibits. (See ECF

No. 12-2.) As Thomas did not file a Responsive Statement of Material Facts, the facts included

in the Trooper Defendants’ Statement of Material Facts are deemed undisputed for the purposes

of resolving this motion. See L. Civ. R. 56.1. Thus, among the facts deemed undisputed are the

following:

       1. that the “Trooper Defendants were not at the location of Big E’s Liquor Store during

             the course of Plaintiff’s arrest there” and “were in fact not at that location at any time

             on May 14, 2015,” (ECF No. 22-2 ¶ 20);

       2. that “[i]t is apparent that no force was used against Plaintiff by Trooper Defendants at

             Big E’s Liquor Store on May 14, 2015,” (id. ¶ 22); and

       3. that “no signs of physical injury were observed by Trooper Defendants, and no

             request for medical care was made by Plaintiff,” (id. ¶ 24).



                                                   6
Case 3:16-cv-08833-FLW-TJB Document 30 Filed 11/19/18 Page 7 of 9 PageID: 176



        In further support of their motion, both of the Trooper Defendants have submitted

certifications to the effect that neither of them was present at Big E’s Liquor Store around 9:45

p.m. on May 14, 2015, that neither of them used any force on Thomas, and that Thomas never

requested nor otherwise appeared to need medical care. (See Declaration of Kai W. Marshall-

Otto, Ex. C, Certif. of Richard Pogorzelski, ECF No. 22-4 at ECF pp. 4–5; id., Ex. D, Certif. of

Ricardo Diaz, ECF No. 22-4 at ECF pp. 7–8.)

        These representations are corroborated by paperwork completed concurrent with

Thomas’s arrest. One report, prepared by Diaz, indicates that the Trooper Defendants, assisted

by other state troopers and officers from other agencies, arrested Thomas at New Willow Street

and Beakes Street at around 8:00 p.m. on May 14, 2015. (Declaration of Kai W. Marshall-Otto,

Ex. A, N.J. State Police Investigation Report 1230-2015-00065, ECF No. 23 at ECF pp. 2–7.)

That report notes that Thomas “yielded no visible signs of injury,” but also that he indicated that

he had been in a fight with another person earlier in the day, during which he had been struck in

the head with a brick. (Id. at ECF p. 5.) It explains that, after Thomas escaped, he was

rearrested outside Big E’s Liquor Store by Detectives Tuccillo and Udijohn. (Id. at ECF p. 5.)

The report does note that “Mr. Thomas resisted arrest and use of force was used in order to

effectuate the arrest.” (Id.)

        The Trooper Defendants also include a report prepared by Pogorzelski concerning the

arrest of Thomas’s companion, which further corroborates the circumstances of Thomas’s

arrests. (Declaration of Kai W. Marshall-Otto, Ex. A, N.J. State Police Investigation Report

1230-2015-00066, ECF No. 23 at ECF pp. 8–11.) Additionally, the Trooper Defendants submit

a report prepared by Detective Udijohn recounting the circumstances of Thomas’s arrest at Big

E’s Liquor Store, effected by Detectives Udijohn and Tuccillo. (Id., Ex. B, Investigation Report,



                                                 7
Case 3:16-cv-08833-FLW-TJB Document 30 Filed 11/19/18 Page 8 of 9 PageID: 177



ECF No. 23 at ECF pp. 13–14.) This report notes that Detective Sergeant Burke and Trooper

Tansey “were on the scene and helped with trying to handcuff Thomas,” but makes no mention

of any other officers being present. (Id. at ECF p. 14.)

       In opposition to the motion, Thomas makes virtually no attempt to refute the argument

that the Trooper Defendants were not present during his arrest outside the liquor store, and,

instead, seems to raise new arguments concerning the propriety of his initial arrest and the

testimony presented at his trial. (See Aff. of Jeffrey Perry Thomas, ECF No. 27, at ECF p. 3–4.)

The closest that Thomas comes to challenging the argument that the Trooper Defendants did not

participate in the second arrest is his conclusory statement that “Plaintiff was rearrested and

assaulted by Defendants and other officers[,] Which is the bases [sic] of the excessive use of

force.” (Id. ¶ 13.) Thomas additionally deviates from the allegation in his Complaint that Diaz

told him that, were it not for witnesses, Thomas would have been beaten to death, now

attributing a similar statement simply to “a Spanish officer.” (Id. ¶ 14.) None of Thomas’s

exhibits contain any evidence suggesting the Trooper Defendants’ participation in any alleged

excessive force or denial of medical care. (See ECF No. 27.)

       The Trooper Defendants have met their burden of showing that summary judgment in

their favor is warranted. Their Statement of Material Facts, with citations to pertinent evidence,

has been deemed undisputed due to Thomas’s failure to directly respond to it, and it thus

establishes that the Trooper Defendants were not present at the time when Thomas alleges he

was beaten and denied medical care. Additionally, the Trooper Defendants have introduced

certifications and documents showing the specific circumstances of Thomas’s arrests and

corroborating the fact that the Trooper Defendants did not participate in the wrongdoing Thomas

alleges. Thomas offers only the general statement that he was “rearrested and assaulted by



                                                 8
Case 3:16-cv-08833-FLW-TJB Document 30 Filed 11/19/18 Page 9 of 9 PageID: 178



Defendants.” This conclusory assertion, without any evidentiary support, is insufficient to

overcome the Trooper Defendants’ detailed factual showing, and, as noted above, Thomas’s

opposition to summary judgment cannot rely merely on the allegations in his Complaint.

Celotex Corp., 477 U.S. at 324. In this case, it appears that Thomas has simply named the wrong

defendants. Accordingly, the Trooper Defendants’ motion for summary judgment is granted.

   C. The Remainder of the Case

       With summary judgment granted to the Trooper Defendants, the only remaining

defendants in the case are John Does 1–7. If Thomas intends to substitute any particular

individuals for the John Doe defendants, he may, within 30 days, file a proposed Complaint

amended to identify such defendants. In the meantime, this action shall be administratively

terminated, for docket-management purposes, pending the submission of any amended pleading

by Thomas. If no amended complaint is submitted within the 30-day period, the case will be

dismissed.

                                      IV.     CONCLUSION

       For the foregoing reasons, the Trooper Defendants’ motion for summary judgment in

their favor, (ECF No. 22), is GRANTED, and the Trooper Defendants are dismissed from the

case. Thomas may, within 30 days, file a proposed Complaint amended to identify any specific

defendants in place of the John Doe defendants. The action is administratively terminated

pending the submission of any amended pleading. An appropriate order follows.




DATED: November 19, 2018                                    /s/ Freda L. Wolfson
                                                            FREDA L. WOLFSON
                                                            United States District Judge




                                                9
